Filed 8/29/14 P. v. Dille CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065521

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE334834)

ROBERT DANIEL DILLE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Lantz

Lewis, Judge. Affirmed.

         Sheila O'Connor, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         A jury convicted Robert Daniel Dille of petty theft after a prior theft conviction

(Pen. Code,1 § 484 & 666). Dille thereafter admitted one prison prior (§ 667.5,

subd. (b)), and one serious/violent felony prior conviction (§ 667, subds. (b)-(i)).




1        All further statutory references are to the Penal Code unless otherwise specified.
       The court declined to strike the serious/violent felony prior conviction, but did

strike the prison prior. Dille was sentenced to a determinate term of four years in prison.

       Dille filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979)

25 Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) indicating

she is unable to identify any reasonably arguable issues for reversal on appeal. We

offered Dille the opportunity to file his own brief on appeal, but he has not responded.

                                STATEMENT OF FACTS

       At about 3:40 in the morning of October 22, 2013, a person later identified as

Dille was seen looking into various parked cars and entering into those where the door

was not locked.

       When Officer Melissa Calderon arrived at the scene she observed a person

wearing a black "hoodie" as described by the complaining witness. Calderon saw the

person look directly at her and then turn and run away. She chased the person and

apprehended him at a nearby 76 station. The person seized was Dille.

       A search of the backpack Dille was wearing revealed a number of items later

found to have been stolen from one of the parked cars.

       Dille testified in his own behalf. He said he found the backpack in a dumpster

shortly before he encountered the police. He denied taking any items, denied running

from police, and denied jumping over any fences.




                                                2
                                      DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal. 3d 436, indicating she is unable to identify any reasonably arguable

issues for reversal and asks this court to review the record for error. Pursuant to Anders,

supra, 386 U.S. 738, counsel has identified the following possible, but not arguable

issues for reversal on appeal:

       1. Whether the trial court abused its discretion in denying his motion to strike the

serious/violent prior felony conviction (People v. Superior Court (Romero) (1996)

13 Cal. 4th 497).

       2. Whether the trial court abused its discretion in denying Dille's request for the

appointment of replacement counsel (People v. Marsden (1970) 2 Cal. 3d 118).

       We have reviewed the entire record and have not been able to identify any

reasonably arguable issues for reversal on appeal. Competent counsel has represented

Dille on this appeal.

                                      DISPOSITION

       The judgment is affirmed.

                                                                             HUFFMAN, J.

WE CONCUR:


             BENKE, Acting P. J.


                   McDONALD, J.




                                             3